DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, and 5 – 23 are pending for examination.  Claims 2 – 4 are canceled.  Claims 1, 5 – 20 are amended.  Claims 21 – 23 are new.


Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 01/15/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, lines 10 – 14, Line 11 recites limitation “each follower”; lines 12, recites “that follower”.  It is not clearly understood which of at least two followers claimed in lines 9 – 10 it refers to?  For examination purpose, examiner treats the limitation as “the two follower”. 

As to claim 9, it is a method of claim 1.  It is rejected for the same reason for claim 1.
As to claims 10 - 12, they are dependent claims of claim 8.  They do not remedy the deficiencies of claim 8.  Therefore, they are rejected for the same reason as to their independent claim.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 14, 16, and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US PUB 2016/0132581 hereinafter Hsieh) in view of Fan et al., (US PAT 10,366,106 hereinafter Fan) in view of Massa et al., (US PUB 2006/0090095 hereinafter Massa).
Hsieh and Massa references were cited in previous office action.

As to claim 1, Hsieh teaches a server of a replica set of servers (“that applies transactions as replicas over a data set, the server comprising: 
a processor (element processor 120 of figure 1); and 
a memory (element memory 130 of figure 1) storing instructions that, when executed by the processor, cause the server to serve as a leader for the replica set (“…a plurality of replica servers. A leader server is selected by consensus of the replicas…” abstract, para. 0006 and 0016) to fulfill a transaction request for a transaction (“…leader receives database write requests…” abstract, para. 0016) by: 
determining a transaction-dependent quorum count of 
servers among the replica set of servers required for the transaction (“…The leader server constructs a first proposed write transaction that includes the first Paxos log number and incorporates the first received write request…” Abstract and para. 0016) and (“…The Paxos rules that ensure that possibly-committed writes get recommitted require the leader to re-propose the highest-numbered proposal returned by a quorum. To do so, the leader must know what replicas can form a quorum at the log sequence number in question….” Para. 0231 and 0234); 
transmitting the transaction request to at least two other servers of
the replica set of servers serving as followers of the leader (“transmits the first proposed write transaction to at least a plurality of the non -leader replica servers” para. 0016); 
While Hsieh teach distributed transaction-dependent between leader server and follower/non-leader servers, wherein the follower servers return acknowledgement of requests (figure 17).  Hsieh does not but Fan teaches
receiving, from each follower, an acknowledgment of a local success
of the transaction by that follower (“…For example, assuming cluster 104 includes three replica nodes 106-1, 106-2, and 106-n, two replica nodes 106-1 and 106-2 may transmit the acknowledgements faster than replica node 106-n…” col. 3 lines 6 - 30); and 
responsive to receiving an acknowledgment count of
acknowledgments from the followers that contribute to the transaction-dependent quorum count: 
locally committing the transaction on the leader on condition
of the transaction comprising a write transaction type that is met by the transaction-dependent quorum count that includes the leader (“…User node 102 may determine whether the number of acknowledgements received from cluster 104 exceeds a threshold (e.g., a majority quorum) in order to commit the write operation in client library 110. In some embodiments, the threshold may be 50% of the total number of replica nodes 106 in cluster 104. For example, if the acknowledgements from two replica nodes 106-1 and 106-2 are received by user node 102, user node 102 may commit the write operation write(1, A) in client library 110” col. 3 lines 15 - 30), 
transmitting a result of the transaction to fulfill the transaction 
request (“…An acknowledgement of the successful write operation may be sent by client library 110 to client application 108 from which the write request is initiated” col. 3 lines 20 - 30) and excludes the leader (“…when performing read operations and message exchange in cluster 104” col. 6 lines 17 – 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh by adopt the teachings of Fan because Fan would process and commit transactions based on quorum-based replication to provide more accurate results (col. 3 lines 5 – 30).

Page 2 of 17Application No. 15/971,324 Application Filing Date: May 4, 2018 Hsieh and Fan do not but Massa teaches
Docket No. 403635-US-NPrefraining from locally committing the transaction on condition 
the transaction comprising a read transaction type that is not met by the transaction-dependent quorum count  (“... reads and updates may be prevented from even being attempted if the QRS algorithm has detected that a majority of replica members are not available…” para. 0118).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh and Fan by adopt the teachings of Massa because Massa Would provide different options not to update when reading data since nothing change in data (para. 0079).
 
As to claim 5, Hsieh modified by Fan and Massa teaches the server of claim 1, Hsieh does not but Fan teaches wherein transmitting the result of the transaction includes transmitting the result of the transaction to a source of the transaction request from a follower of the replica set of servers (“…An acknowledgement of the successful write operation may be sent by client library 110 to client application 108 from which the write request is initiated” col. 3 lines 20 - 30).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh and Massa by adopt the teachings of Fan would process and commit transactions based on quorum-based replication to provide more accurate results (col. 3 lines 5 – 30).

As to claim 6, Hsieh modified by Fan and Massa teaches the server of claim 1, Hsieh and Massa do not but Fan teaches wherein: 
the data set is associated with a consistency level; and determining the transaction-dependent quorum count of servers further comprises: identifying the transaction-dependent quorum count of servers according to the consistency level of the data set (cluster 104 of figure 2 and col. 3 lines 15 - 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh by adopt the teachings of Fan because Fan would process and commit transactions based on quorum-based replication to provide more accurate results (col. 3 lines 5 – 30). 

As to claim 7, Hsieh modified by Fan and Massa teaches the server of claim 6, wherein: Hsieh does not but Fan teaches
determining the transaction-dependent quorum count of servers for the read transaction type further comprises: 
for a strict consistency level, using a majority quorum count (“…majority quorum…” col. 3 lines 15 - 25); 
 for a bounded staleness consistency level, using a minority quorum count (“…minority of replica nodes…” col. 8 lines 30 - 35); and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh by adopt the teachings of Fan because Fan would process and commit transactions based on quorum-based replication to provide more accurate results (col. 3 lines 5 – 30). 
Hsieh and Fan do not but Massa teaches
for an eventual consistency level, using a single-replica quorum count (“single quorum” para. 0076).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh and Fan by adopt the teachings of Massa because Massa would provide multiple levels of quorum to implement on different kinds of system (para. 0076).

As to claim 8, Hsieh modified by Fan and Massa teaches the server of claim 1, Hsieh and Fan do not but Massa teaches wherein determining the transaction-dependent quorum count of servers further comprises: 
initially selecting the quorum count according to an initial replica count of replicas in the replica set (“arbitrating for the replica set by initializing some variables, e.g., setting a loop counter (RetryCount) to zero and a delay interval variable equal to an initial value. Similarly, step 802 initializes some additional variables, setting the current member (according to the known ordering) to the first member of the replica set, and zeroing a count that will be used for tracking the number of owned members against the quorum requirement” para. 0079); and 
on condition of a replica count change of replicas in the replica set, adjusting the quorum count according to an updated replica count of replicas in the replica set (“…if at step 92.sub.4 the member's y-variable that was read changed from its value preserved in the local old_y variable, then a competing node appears to be ahead in the arbitration process, and the node 60.sub.1 backs off as described below so that the other node can obtain the quorum” para. 0085).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh by adopt the teachings of Massa because Massa teaches the same of the invention of using leader server to control quorum replica server set to perform transactions (title, abstract).  Massa would provide quorum count to track quorum requirements (para. 0079).

As to claim 9, this is a method of claim 1.  See rejection for claim 1 above.  Further,
Hsieh teaches designating a first replica as a leader for the replica set (“A leader server is selected by consensus of the replicas…” abstract, para. 0006 and 0016);
designating at least two other replicas of the replica set as followers (“…consensus of the replicas…” abstract, para. 0006 and 0016).

As to claim 10, Hsieh modified by Fan and Massa teaches the method of claim 9, Hsieh and Fan do not but Massa teaches wherein:
each replica of the replica set further comprise a resource allocation of computational resources (“A resource monitor 82 runs in one or more processes that may be part of the cluster service 66” para. 0053); and 
designating the first replica as the leader further comprises: increasing a resource allocation of computational resources for the leader (“In general, to obtain control over the members of the quorum replica set 57.sub.1, an arbitration process leverages a resource reservation mechanism such as the SCSI command set or the like in order for systems to exclusively reserve the (e.g., SCSI) replica members' resources and break any other system's reservation thereof. Control is achieved when a quorum of replica members is obtained by a node” para. 0077).  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh and Fan by adopt the teachings of Massa because Massa teaches the same of the invention of using leader server to control quorum replica 

As to claim 11, Hsieh modified by Fan and Massa teaches the method of claim 9, Hsieh teaches wherein: 
the write transaction that is associated with a log sequence number (“…Paxos log number…” Abstract and para. 0016, 0231 and 0234); and Page 5 of 17Application No. 15/971,324Application Filing Date: May 4, 2018	
Docket No. 403635-US-NPlocally committing the transaction further comprises: locally committing the write transaction type after write transactions that are associated with an earlier log sequence number and before write transactions that are associated with a later log sequence number (“sequence of Paxos log numbers….” Para. 0016).
 
As to claim 12, Hsieh modified by Fan and Massa teaches the method of claim 11, wherein configuring the leader further comprises: configuring the leader to generate and assign the log sequence numbers to each write transaction type applied to the data set (“…The leader server constructs a first proposed write transaction that includes the first Paxos log number …” para. 0017).  
 
As to claim 13, Hsieh teaches a method of configuring a replica set of at least three servers to apply transactions over a data set as replicas, the method comprising: 
designating among the replica set of servers (“…a plurality of replica servers…” abstract, para. 0006 and 0016): 
a leader (“…A leader server is selected by consensus of the replicas…” abstract, para. 0006 and 0016), and 
at least two followers of the leader (“at least a plurality of the non-leader replica servers” para. 0016); and 
determining a transaction-dependent quorum count of the replica set of
servers required for a transaction (“…The leader server constructs a first proposed write transaction that includes the first Paxos log number and incorporates the first received write request…” Abstract and para. 0016) and (“…The Paxos rules that ensure that possibly-committed writes get recommitted require the leader to re-propose the highest-numbered proposal returned by a quorum. To do so, the leader must know what replicas can form a quorum at the log sequence number in question….” Para. 0231 and 0234); 
distributing a transaction request for the transaction to the at least two
followers (“transmits the first proposed write transaction to at least a plurality of the non-leader replica servers” para. 0016); 
While Hsieh teach distributed transaction-dependent between leader server and follower/non-leader servers, wherein the follower servers return acknowledgement of requests (figure 17).  Hsieh does not but Fan teaches
counting acknowledgments received from each follower of the at least two
followers indicating a local success of the transaction (“…For example, assuming cluster 104 includes three replica nodes 106-1, 106-2, and 106-n, two replica nodes 106-1 and 106-2 may transmit the acknowledgements faster than replica node 106-n…” col. 3 lines 6 - 30), wherein the acknowledgments received from each follower contribute to the transaction-dependent quorum count that includes the leader on the condition that the transaction is a write transaction type (“…User node 102 may determine whether the number of acknowledgements received from cluster 104 exceeds a threshold (e.g., a majority quorum) in order to commit the write operation in client library 110. In some embodiments, the threshold may be 50% of the total number of replica nodes 106 in cluster 104. For example, if the acknowledgements from two replica nodes 106-1 and 106-2 are received by user node 102, user node 102 may commit the write operation write (1, A) in client library 110” includes the leader when committing at user node, col. 3 lines 15 - 30), excludes the leader on the condition that the transaction is a read transaction type (“when performing read operations and message exchange in cluster 104” col. 6 lines 17 – 30);
Page 6 of 17Application No. 15/971,324Application Filing Date: May 4, 2018Docket No. 403635-US-NPdetermining whether the transaction-dependent quorum count is met for the transaction (“…User node 102 may determine whether the number of acknowledgements received from cluster 104 exceeds a threshold (e.g., a majority quorum)” col. 3 lines 15 - 30); 
responsive to determining that the transaction-dependent quorum count is met for the transaction: 
causing the leader to locally commit the transaction, and 
transmitting a result of the transaction to fulfill the transaction request (“…User node 102 may determine whether the number of acknowledgements received from cluster 104 exceeds a threshold (e.g., a majority quorum) in order to commit the write operation in client library 110. In some embodiments, the threshold may be 50% of the total number of replica nodes 106 in cluster 104. For example, if the acknowledgements 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh by adopt the teachings of Fan because Fan would process and commit transactions based on quorum-based replication to provide more accurate results (col. 3 lines 5 – 30).

Page 2 of 17Application No. 15/971,324Application Filing Date: May 4, 2018Hsieh and Fan do not but Massa teaches
responsive to determining that the transaction-dependent quorum count is not met for the transaction, refraining from the leader locally committing the transaction (“... reads and updates may be prevented from even being attempted if the QRS algorithm has detected that a majority of replica members are not available…” para. 0118).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh and Fan by adopt the teachings of Massa because Massa Would provide different options not to update when reading data since nothing change in data (para. 0079).

As to claim 14, Hsieh modified by Fan and Massa teaches the method of claim 13, Hsieh teaches wherein: 
the replica set of servers is a member of a server set that spans a plurality of regions (“…a plurality of replica servers at a plurality of distinct geographic locations…” para. 0016);
Hsieh and Fan do not but Massa teaches the servers replicas of the replica set of servers are located within a common region (“A cluster may operate as long as either 1) one node possesses a quorum (e.g., a simple majority) of configured independent replica members” para. 0006).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh and Fan by adopt the teachings of Massa because Massa teaches the same of the invention of using leader server to control quorum replica server set to perform transactions (title, abstract).  Massa’s cluster would be easier and quicker for the leader server to control its replica set (para. 0006). 

As to claim 16, Hsieh modified by Fan and Massa teaches the method of claim 13, Hsieh teaches wherein: 
the transaction further comprises a distributed transaction that spans the replica set of servers and at least one other replica set of servers of a server set (“…a plurality of replica servers at a plurality of distinct geographic locations…” para. 0016);
designating the at least two followers further comprises: further designating a selected follower as a forwarder of the distributed transaction (“…The client requests to read or write data are received by a front end server 910, .
Hsieh and Massa do not but Fan teaches
transmitting the result further comprises: configuring the first replica a server of the replica set of servers to forward the result of the transaction request set to the at least one server of the other replica set of servers of the server set (“…User node 102 may determine whether the number of acknowledgements received from cluster 104 exceeds a threshold (e.g., a majority quorum) in order to commit the write operation in client library 110. In some embodiments, the threshold may be 50% of the total number of replica nodes 106 in cluster 104. For example, if the acknowledgements from two replica nodes 106-1 and 106-2 are received by user node 102, user node 102 may commit the write operation write(1, A) in client library 110” col. 3 lines 15 - 30);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh by adopt the teachings of Fan because Fan would process and commit transactions based on quorum-based replication to provide more accurate results (col. 3 lines 5 – 30).

As to claim 20, Hsieh modified by Fan, Massa teaches the method of claim 16, Hsieh and Massa do not but Fan teaches wherein: 
on condition of the write transaction type of the transaction further comprising a distributed write transaction type, forwarding the result of the distributed write transaction type to the at least one other replica set servers of the server set (“…forward request to another replica n…” Algorithm 2 of col. 5); and 
on condition of the read transaction type of the transaction further comprising a read transaction type (“…Procedure ReadAll…” Algorithm 2 of col. 5), transmitting a read result to a source of the read transaction type (“return Fill” Algorithm 2 of col. 5).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh and Massa by adopt the teachings of Fan because Fan would process and commit transactions based on quorum-based replication to provide more accurate results (col. 3 lines 5 – 30).

As to claim 21, Hsieh modified by Fan and Massa teaches the server of claim 1, Hsieh and Massa do not but Fan teaches wherein the instructions that, when executed by the processor, further cause the server to: 
responsive to the acknowledgment count of acknowledgments from the followers that contribute to meeting the transaction-dependent quorum count that excludes the leader, locally committing the transaction on the leader (“…User node 102 may determine whether the number of acknowledgements received from cluster 104 exceeds a threshold (e.g., a majority quorum) in order to commit the write operation in client library 110. In some embodiments, the threshold may be 50% of the total number of replica nodes 106 in cluster 104. For example, if the acknowledgements .  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh by adopt the teachings of Fan because Fan would process and commit transactions based on quorum-based replication to provide more accurate results (col. 3 lines 5 – 30).

As to claims 22 and 23, see rejection for claim 21 above.  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hsieh, Fan, and Massa, as applied to claim 13, and further in view of Shukla et al., (US PUB 2014/0095813 hereinafter Shukla).
Shukla reference was cited in previous office action.

As to claim 15, Hsieh modified by Fan and Massa teaches the method of claim 13, Hsieh, Fan, and Massa do not but Shukla teaches wherein: 
the replica set of servers replicas are members of a server set that spans a plurality of fault domains (“…Primary and secondary replicas are placed in distinct fault domains” para. 0091); and 
the servers of the replica set of servers are located within different fault domains (“…In this manner, a secondary replica in one fault domain can become the .  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh, Lee, and Massa by adopt the teachings of Shukla because Shukla’s different fault domains for the system to detect and fix faults when they occurred (para. 0091).  Shukla also teaches same field of the invention of distributed read and write transaction with quorum operations (title, abstract, and figures 1 – 7 and cited paragraph 0091).

 
 Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Fan, and Massa, as applied to claim 16, and further in view of Leshchiner et al., (US PUB 20140143205 hereinafter Leshchiner).
Leshchiner reference was cited in previous office action.

As to claim 17, Hsieh modified by Fan and Massa teaches the method of claim 16, Hsieh and Massa do not but Fan teaches wherein: 
forwarding the result of the transaction request to the at least one server of the other replica set of servers further comprises: 
transmitting, to the at least one server of the other replica set of servers, an acknowledgment of the transaction committed by the leader (“…User node 102 may determine whether the number of acknowledgements received from cluster 104 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh by adopt the teachings of Fan because Fan would process and commit transactions based on quorum-based replication to provide more accurate results (col. 3 lines 5 – 30).

Hsieh, Fan, and Massa do not but Leshchiner teaches
the distributed transaction further defines a second-level quorum of different replica sets completing the distributed transaction, wherein the distributed transaction is determined to be complete based on the second-level quorum being met (“…the leader machines 102 determines that the request has been completed, and, sends an acknowledgment to the client application 101…” para. 0024) and (“…once the quorum formation protocol has identified L.sup.BEST and a set of replica machines 403 to be updated (or the quorum join protocol has identified the state of the active quorum and a new replica to join the quorum), the V tree representing the back-level (or new) replica machine 403 is updated…” tree with multiple levels comprising second level, para. 0081 - 0082).


As to claim 18, Hsieh modified by Fan, Massa, and Leshchiner teaches the method of claim 17, Hsieh, Massa, and Leshchiner do not but Fan teaches wherein the quorum further comprises a quorum count of replica sets of servers that indicates a success of the distributed transaction across the server set (“…An acknowledgement of the successful write operation may be sent by client library 110 to client application 108 from which the write request is initiated” col. 3 lines 20 - 30).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh, Massa, and Leshchiner by adopt the teachings of Fan because Fan would process and commit transactions based on quorum-based replication to provide more accurate results (col. 3 lines 5 – 30).
Hsieh, Massa, and Fan do not but Leshchiner teaches second-level (“…the V tree representing the back-level (or new) replica machine 403 is updated…” tree with multiple levels comprising second level, para. 0081 - 0082).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh, Fan, and Massa by adopt the teachings of Leshchiner because 

As to claim 19, Hsieh modified by Fan, Massa, and Leshchiner teaches the method of claim 18, Hsieh teaches wherein: 
the server set comprises a replica set count of replica sets of servers involved in the transaction  (“…a plurality of replica servers…” abstract, para. 0006 and 0016); and 
Hsieh, Fan, Massa, do not but Leshchiner teaches the second-level quorum count is equal to the replica set count (“…the V tree representing the back-level (or new) replica machine 403 is updated…” tree with multiple levels comprising second level, para. 0081 - 0082).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh, Fan, and Massa by adopt the teachings of Leshchiner because Leshchiner’s quorum would be identified and updated with data in tree with hierarchical structure comprising multiple levels (para. 0068, para. 0081 – 0082). 


Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 

Applicant argued that (“…In view of the above, Applicant respectfully submits that all features of claim 1 as currently amendment are not disclosed by the combination of Lee and Hsieh…” pages 11 – 13 para. 2 of remark).
In response,
Amended claim 1 is now rejected over combination of Hsieh, Fan, and Massa.
While Hsieh teach distributed transaction-dependent between leader server and 
replica/non-leader servers, wherein the follower servers return acknowledgement of requests (figure 17).  Hsieh does not but Fan teaches receiving acknowledgement of success from replica to contribute to transaction-dependent quorum count as cited above (col. 3 and 6) and locally committed (col. 3 and 6).  The leader node commits the write transaction, thus, the transaction includes the leader transaction (col. 3 and 6).  Cited paragraph of Massa clearly teaches the leader does not commit read transaction when quorum does not met (para. 0118).  Hsieh teaches claimed invention of quorum in paxos transactions between leader server and follower/replica servers (title, abstract, figures 1 – 23, and cited paragraphs).  Fan teaches quorum-based replication of data between leader nodes and replica nodes (title, abstract, figures 1 – 7, and cited paragraphs in rejection above).  Massa teaches cluster operational data in a server cluster suing a quorum of replicas (title, abstract, figures 1 – 24, and cited paragraphs).   Therefore, Hsieh, Fan, and Massa teaches the same field of the invention and can be combined and teaches the claimed limitation of claim 1.   

Applicant argued that (“…As discussed above with respect to claim 1, the combination of Lee and Hsieh does not disclose the above features. Accordingly, the subject matter of claim 9 would not have been obvious in view of Lee and Hsieh. Applicant respectfully requests that the rejection of claim 9 and its dependent claims under 35 U.S.C. 103 be withdrawn.” page 13 para. 3 - 4 of remark).
In response,
Amended claim 9 is now rejected over combination of Hsieh, Fan, and Massa.  Examiner refers to response for claim 1 above.

Applicant argued that (“…Claims 4-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Lee, and further in view of U.S. Patent Application Publication No. 2006/0090095 (Massa et al., hereinafter Massa). 
Applicant respectfully traverses the rejection. As discussed above with respect to independent claims 1 and 9 from which claims 4-8 and 10-12 depend, the combination of Hsieh and Lee does not disclose all claimed features. Massa does not remedy the deficiency in the combination of Hsieh and Lee, because Massa does not disclose locally committing Page 13 of 17Application No. 15/971,324Application Filing Date: May 4, 2018Docket No. 403635-US-NPa transaction on condition of the transaction comprising a write transaction type that is met by the transaction-dependent quorum count that includes the leader, and refraining from locally committing the transaction on condition of the transaction comprising a read transaction type that is not met by the transaction-dependent quorum count that excludes the leader. Accordingly, the subject matter of claims 1 and 9 would not have been obvious in view of Lee, Hsieh, and Massa. 
In response,
As responded above for claim 1.  Fan teaches receiving acknowledgement of success from replica to contribute to transaction-dependent quorum count as cited above (col. 3 and 6) and locally committed (col. 3 and 6).  The leader node commits the write transaction, thus, the transaction includes the leader transaction (col. 3 and 6).  Therefore, Fan teaches locally committing Page 13 of 17Application No. 15/971,324Application Filing Date: May 4, 2018Docket No. 403635-US-NPa transaction on condition of the transaction comprising a write transaction type that is met by the transaction-dependent quorum count that includes the leader. 
Cited paragraph of Massa clearly teaches the leader does not commit and update read transaction when quorum does not met or available (para. 0118).  The read transaction is not committed due to quorum is not met, thus it excludes the leader (para. 0018).   Therefore, Massa teaches limitation “refraining from locally committing the transaction on condition of the transaction comprising a read transaction type that is not met by the transaction-dependent quorum count that excludes the leader”.
Dependent claims 5-8 and 10-12 are rejected as they depend on rejected claims 1 and 9.

Applicant argued that “As discussed above with respect to claim 1, The Office action acknowledges that Hsieh does not disclose that the plurality of confirmations must meet a quorum count before leader commits the transaction, and instead cites to Lee as evidence of this feature. As understood by Applicant, Para. [0036] of Lee defines 
In response,
Amended claim 13 recites similar limitations of claims 1 and 9 and is now rejected over Hsieh, Fan, and Massa.  See response for claims 1 and 9 above.

Applicant argued that (“Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Lee and Massa as applied to claim 13, and further in view of U.S. Patent Application Publication No. 2014/0095813 (Shukla et al., hereinafter Shukla). 
Applicant respectfully traverses the rejection. As discussed above with respect to independent claim 13 from which claim 15 depends, the combination of Hsieh, Lee, and Massa does not disclose all features of claim 13. Shukla does not cure the deficiencies in Hsieh, Lee, and Massa, at least because Shukla does not disclose that for the write operation that the leader is included in the transaction-dependent quorum count and that the leader is excluded for a read operation. Applicant respectfully requests that the rejection of claim 15 under 35 U.S.C. 103 be withdrawn” (page 15 para. 2 of remark).

Dependent claim 15 is rejected under rejected claim 13.  See response for claim 13 above. Further, examiner cite Shukla for teachings plurality of fault domains (0091).
Shukla also teaches same field of the invention of distributed read and write transaction with quorum operations (title, abstract, and figures 1 – 7 and cited paragraph 0091).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Hsieh, Lee, and Massa by adopt the teachings of Shukla because Shukla’s different fault domains for the system to detect and fix faults when they occurred (para. 0091).  

Applicant argued that (“Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Lee and Massa as applied to claim 13, and further in view of U.S. Patent No. 9,569,513 (Vig et al., hereinafter Vig). 
Applicant respectfully traverses the rejection. As discussed above with respect to independent claim 13 from which claim 16 depends, the combination of Hsieh, Lee, and Massa does not disclose all features of claim 13. Vig does not cure the deficiencies in Hsieh, Lee, and Massa, at least because Vig does not disclose that for the write operation that the leader is included in the transaction-dependent quorum count and that the leader is excluded for a read operation. Applicant respectfully requests that the rejection of claim 16 under 35 U.S.C. 103 be withdrawn” (page 16 para. 2 of remark).
In response,

 
Applicant argued that “Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Lee, Massa, and Vig as applied to claim 16, and further in view of U.S. Patent Application Publication No. 2014/0143205 (Leshchiner et al., hereinafter Leshchiner). 
Page 15 of 17Application No. 15/971,324Application Filing Date: May 4, 2018Docket No. 403635-US-NPApplicant respectfully traverses the rejection. As discussed above, the combination of Hsieh, Lee, Massa, and Vig does not disclose all features of claim 13. Leshchiner does not cure the deficiencies in Hsieh, Lee, Massa, and Vig at least because Leshchiner does not disclose that for the write operation that the leader is included in the transaction-dependent quorum count and that the leader is excluded for a read operation. Applicant respectfully requests that the rejection of claims 17-20 under 35 U.S.C. 103 be withdrawn” (pages 15 – 16 first para. of remark).
In response,
Dependent claims 17 – 19 now are rejected over Hsieh, Lee, Massa, and Leshchiner.  Again, it is combination of Hsieh, Fan, Massa, and Leshchiner, not any alone teaches claimed limitations of claim 17 – 19.  Examiner cited Hsieh and Fan for teaching limitation “the write operation that the leader is included in the transaction-dependent quorum count and that the leader is excluded for a read operation”.  Examiner cites Leshchiner for teaching quorum, wherein data is in different level including second-level (para. 0081 – 0082).  See rejections and responses for independent claims 1, 9, and 13 above.

Applicant argued that “Dependent claims 5-8, 10-12, and 14-20 are amended to maintain antecedent basis with respect to the independent claim from which they dependent. No new matter is added” (page 16 para. 2 of remark)
In response, 
Amended dependent claims 5-8, 10-12, and 14-20 are rejected over Hsieh, Fan, Massa, Shukla, and Leshchiner.

				New Claims
Applicant argued that “New claims 21-23 are added, which further provide that responsive to the acknowledgment count of acknowledgments from the followers that contribute to meeting the transaction-dependent quorum count that excludes the leader, locally committing the transaction on the leader. Support for the amendment can be found at least at Para. [0051]. No new matter is added” (page 16 para. 3 of remark)
In response, 
New claims 21 - 23 are rejected over Hsieh, Fan, and Massa.  See rejection above.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.

Rao, (US PAT 9,047,331), discloses a method for updating scalable row-store with consensus-based replication (title, abstract, and figures 1 – 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194